                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

EDDIE POWELL,                        *

       Plaintiff,                    *

vs.                                  *
                                              CASE NO. 4:17-CV-185 (CDL)
MUSCOGEE COUNTY SCHOOL               *
DISTRICT,
                                     *
       Defendant.
                                     *

                                 O R D E R

       Eddie Powell claims that his employer, the Muscogee County

School   District,     retaliated   against      him    for   complaining    of

racial discrimination, in violation of 42 U.S.C. § 1981,1 and for

reporting that a teacher failed to inform him that a student had

been injured at school, in violation of Georgia’s Whistleblower

Act,   O.C.G.A. § 45-1-4.        Powell   also    asserted     discrimination

claims under § 1981 and discrimination and retaliation claims

under Title VII of the Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. § 2000e et seq.

       The   School   District   seeks    summary      judgment   on   all   of

Powell’s claims.       Powell does not contest summary judgment on

1
  Powell did not invoke 42 U.S.C. § 1983 in his Complaint even though
the Eleventh Circuit has stated that school district employees must
bring any § 1981 claims against their school district employers
through § 1983. Baker v. Birmingham Bd. of Educ., 531 F.3d 1336, 1337
(11th Cir. 2008).     Powell asks the Court for leave to amend his
Complaint to clarify that his § 1981 claims are asserted through
§ 1983.   That leave is granted, and Powell shall file his amended
Complaint within seven days of the date of this Order.
his § 1981 discrimination claims or his Title VII claims, so the

School District’s summary judgment motion on those claims is

granted.   As discussed below, the School District’s motion is

also granted as to all of Powell’s remaining claims except his

Whistleblower Act claim based on the December 2016 Reese Road

Elementary and Davis Elementary principal       promotion decisions

and his § 1981 retaliation claims based on the June 2017 Allen

Elementary and Rothschild Middle principal promotion decisions.

                    SUMMARY JUDGMENT STANDARD

    Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”        Fed. R.

Civ. P. 56(a).   In determining whether a       genuine dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.     Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).     A fact is material if it is relevant

or necessary to the outcome of the suit.    Id. at 248.   A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.    Id.

                       FACTUAL BACKGROUND

    Viewed in the light most favorable to Powell, the parties’

citations to the record reveal the following facts.



                                 2
    Powell began working for the School District as a school

counselor in August 2000.              In 2008, Powell, who is black, made a

complaint       of    race    discrimination      against      a    white       coworker.

Powell Dep. 341:10-342:3, ECF No. 29.                    The School District’s

human resources personnel asked Powell to remove the complaint,

but he refused to do so.           Id. at 281:4-7.

    Powell was promoted to assistant principal at a high school

in 2011, and he served as an assistant principal in various

schools   after       that.     Between     May   2015   and       May    2016,    Powell

applied    for       thirteen   open    principal    positions.            He    was   not

selected for any of them.              In his response brief and sur-reply,

Powell    did    not    argue   that     these    decisions        were   retaliatory.

Rather, he clarified that his failure-to-promote Whistleblower

Act claims are based on the December 2016 principal promotion

decisions for Reese Road Elementary and Davis Elementary and

that his failure-to-promote § 1981 retaliation claims are based

on the June 2017 principal promotion decisions for Rothschild

Middle and Allen Elementary.               If Powell previously made claims

based on other promotion decisions, he has abandoned them.                             See

Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th

Cir. 1995) (en banc) (explaining that “grounds alleged in the

complaint but not relied upon in summary judgment are deemed

abandoned”).




                                           3
      During the 2016-2017 school year, Powell was an assistant

principal at AIM/Edgewood Student Services Center (“AIM”).                              An

AIM   special     education   student          was   seriously       injured    after    a

contract    behavioral      specialist         repeatedly      restrained      him.      A

teacher named Zehra Malone was present for the final “takedown”

that injured the student, and she was aware that the student had

been injured.      Though Powell checked on the student twice during

the   restraints,     he    did    not    know       that    the   student     had    been

injured,    and    Malone    did    not    tell       him.     The    next     day,    the

student’s mother told Powell that the student had been seriously

injured.    Powell wrote a written reprimand to Malone for failing

to tell him about the student’s injuries, and he copied AIM’s

principal on the letter.

      In   December   2016,       School   District          Chief   Human     Resources

Officer Kathy Tessin told Powell that he could not issue the

reprimand because only the School District’s superintendent has

authority to issue an official reprimand.                     She pressed Powell to

rescind the letter.         Powell refused.           Also in December 2016, the

School District filled principal positions at Davis Elementary

and Reese Road Elementary.               Powell applied for both positions

but was not selected for either one.

      Superintendent David Lewis decided to demote Powell to a

school counselor position for the 2017-2018 school year, and




                                           4
Tessin informed Powell of the decision on May 3, 2017.2                        During

that meeting, Powell asked Tessin why he was not being promoted

to a principal position; since May 2015, Powell applied for at

least fifteen principal positions but was never selected for

one.     Powell asserts that Tessin “clearly stated that because

[Powell]    refused         to    remove    [a     2008    race]     discrimination

complaint   on    [a    former      colleague,     that]     is    the    reason   [he]

wasn’t being promoted.”              Powell Dep. 281:4-7; accord id.                at

341:10-342:3.3

       After Powell submitted a grievance regarding his demotion,

Lewis rescinded the demotion and informed Powell in mid-May that

he would be given an assistant principal position for the next

school    year.        In    June   2017,       Powell    applied    for    principal

positions at Allen Elementary and Rothschild Middle but was not

selected.        Instead,        Powell    was    assigned    to    two    elementary

schools as an assistant principal for the 2017-2018 school year.

Powell asserts that his job duties were reduced, pointing to

evidence that the principal of one school asked him to help with

some clean-up and inventory tasks at the beginning of the 2017-

2018 school year.           See Pl.’s Resp. to Def.’s Mot. for Summ. J.

Ex. 17, Email from Y. Scarborough to E. Powell (Aug. 8, 2017 at

2
  Based on his response brief and sur-reply, Powell does not appear to
assert retaliation claims based on the May 2017 demotion. Even if he
had, he did not point to evidence that the decision was causally
related to activity protected under § 1981 or the Whistleblower Act.
3 Tessin denies making this statement, but at summary judgment the

record must be viewed in the light most favorable to Powell.


                                            5
6:56 AM), ECF No. 26-11 at 4 (asking for help coordinating the

removal of broken furniture); Id., Email from Y. Scarborough to

E. Powell (Aug. 18, 2017 at 8:35 AM), ECF No. 26-11 at 3 (asking

for help organizing books).

                                 DISCUSSION

I.     Powell’s § 1981 Retaliation Claim

       Section 1981 prohibits employers from retaliating against

their employees for complaining of racial discrimination.              CBOCS

W., Inc. v. Humphries, 553 U.S. 442, 457 (2008).              To establish a

§ 1981 retaliation claim, a plaintiff must prove that he engaged

in activity protected under § 1981, that he suffered an adverse

action, and “that the adverse action was causally related to the

protected activity.”          Jefferson v. Sewon Am., Inc., 891 F.3d

911, 924 (11th Cir. 2018).

       Powell’s § 1981 retaliation claims are based on (1) the

June   2017   Allen     Elementary   and   Rothschild    Middle    principal

promotion decisions and (2) the alleged reduction of his job

duties.    Regarding the reduction of job duties, although Powell

pointed to evidence that the principal of one of his assigned

schools   asked   him    to   coordinate   a   handful   of    clean-up   and

inventory tasks during a two-week period at the beginning of the

2017-2018 school year, Powell did not point to any evidence that

these types of assignments continued or that the principal who

made the assignments was aware of his past protected activity.



                                      6
Thus, Powell’s evidence does not support a § 1981 retaliation

claim based on the alleged reduction of his job duties.

       Turning to the June 2017 principal promotion decisions for

Allen Elementary and Rothschild Middle, a genuine fact dispute

exists on these § 1981 retaliation claims because Powell pointed

to direct evidence of retaliation: Tessin told Powell that he

would not be promoted to principal if he refused to rescind his

2008 racial discrimination complaint about a co-worker.                                  The

School District denies that Tessin made the statement, but the

Court must credit Powell’s sworn deposition testimony at this

stage of the proceedings.               If believed, Tessin’s statement would

establish that the School District refused to promote Powell to

principal because of his past complaint of racial discrimination

and    his    refusal    to   rescind     the    complaint.            And,    soon    after

Tessin made the statement, Powell applied for but was denied the

Allen    Elementary       and     Rothschild     Middle      principal         positions.

Summary judgment is not appropriate if the plaintiff “presents

direct       evidence    that,     if    believed     by    the        jury,    would     be

sufficient to win at trial . . ., even where the movant presents

conflicting          evidence.”          Jefferson,        891        F.3d     at     922-23

(alteration in original) (quoting Merritt v. Dillard Paper Co.,

120 F.3d 1181, 1189 (11th Cir. 1997)) (reversing district court

that     applied      McDonnell        Douglas   framework            even    though     the

plaintiff      had    pointed     to    direct   evidence        of    discrimination).


                                            7
Therefore,    the    Court      denies    the      School    District’s     summary

judgment motion on the failure-to-promote claims based on the

2017 Allen Elementary and Rothschild Middle promotion decisions.

II.   Powell’s Whistleblower Act Claim

      The Georgia Whistleblower Act prohibits a state employer

from retaliating against an employee for disclosing violations

of laws, rules, or regulations to a supervisor or a government

agency. O.C.G.A. § 45-1-4(d)(2).             In “evaluating whether a state

whistleblower   claim      is   subject      to    summary   adjudication,”     the

Georgia    courts    use     “the   McDonnell           Douglas   burden-shifting

analysis used in Title VII retaliation cases.” Coward v. MCG

Health, Inc., 802 S.E.2d 396, 399 (Ga. Ct. App. 2017).                        Under

that framework, if there is no direct evidence of retaliation

based on conduct protected under the Whistleblower Act, then “a

plaintiff must prove that he engaged in statutorily protected

activity, he suffered a materially adverse action, and there was

some causal relation between the two events.”                        Goldsmith v.

Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008).                        If

the plaintiff establishes these elements, then the employer may

articulate a legitimate, nonretaliatory reason for its decision,

and   to   survive   summary      judgment        the   plaintiff    must   present

evidence that the proffered reason is pretextual.                   Id.

      Here, there is no dispute that Powell’s reprimand letter to

Malone is protected activity or that a denied promotion is a


                                         8
materially adverse action.             And, a jury could infer a causal

connection based on the very close temporal proximity between

Powell’s letter of concern (and Tessin’s request that he rescind

it)   and      the   December   2016   principal      promotion       decisions    for

Davis Elementary and Reese Road Elementary.                    Accordingly, Powell

established a prima facie case of retaliation.

       The     School   District   asserts         that   it    had   a   legitimate

nonretaliatory reason for its decision: Powell was not qualified

to    be   a   principal    because    he    did    not   have    three    years   of

classroom teaching experience.4              But Powell pointed to evidence

that the job postings for the principal positions do not list

three years of classroom teaching experience as a requirement.

See, e.g., Pl.’s Resp. to Def.’s Mot. for Summ. J. Ex. 11,

Principal, Davis Elementary School Job Posting, ECF No. 26-5.

Rather, they require three years of experience as a principal or

4
  The School District presented evidence that in 2014, it decided that
“all subsequent hires for any school-based administrator position must
have at least three years of classroom teaching experience.”     Tessin
Aff. ¶ 7, ECF No. 20-5. Powell moved to strike the affidavit, arguing
that the School District did not disclose this policy during discovery
and that the affidavit conflicts with Tessin’s deposition testimony.
The School District disclosed the policy during discovery. See Def.’s
Resp. & Obj. to Pl.’s 2d Interrogs. 4, ECF No. 27-2. Though the form
of the responses is flawed because the responses are signed by an
attorney and not the person who made the answers, the problem with the
form does not mean that the policy was not disclosed during discovery.
And, Tessin’s deposition testimony does not conflict with the
affidavit. Rather, it reveals that Powell’s attorney asked Tessin how
she responded when Powell asked her why he was not selected for
several principal positions.    Tessin said she told Powell that his
skill set did not meet the School District’s needs and that the
superintendent   expected  classroom   teaching  experience.   Powell’s
attorney did not follow up on these responses. The motion to strike
(ECF No. 24) is denied, and further discovery is not warranted.


                                         9
assistant principal, which Powell had.               Thus, the Court finds

that genuine fact disputes preclude summary judgment on Powell’s

Whistleblower Act claims based on the December 2016 promotion

decisions (Davis Elementary and Reese Road Elementary).5

                                 CONCLUSION

      As discussed above, the School District’s summary judgment

motion   (ECF    No.    20)     is   granted    as    to      Powell’s   § 1981

discrimination claims         and his Title VII claims.            The School

District’s summary judgment motion is also granted as to all of

Powell’s other claims except Powell’s § 1981 retaliation claims

based on two June 2017 promotion decisions (Rothschild Middle

and Allen Elementary) and his Whistleblower Act claims based on

two   December   2016    promotion    decisions      (Davis    Elementary   and

Reese Road Elementary).         Powell’s motion to strike (ECF No. 24)

and the School District’s motion to stay proceedings (ECF No.

36) are denied.        Within seven days of the date of this Order,

Powell may file an Amended Complaint to clarify that his § 1981

claims are brought through § 1983.

      IT IS SO ORDERED, this 9th day of January, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA


5 The School District did not clearly argue in its summary judgment
brief that the selected candidates were better qualified than Powell,
so the Court may not consider that potential reason as a legitimate
nonretaliatory reason for the December 2016 promotion decisions.


                                      10
